Judgment, Supreme Court, New York County (Herbert I. Altman, J.), rendered September 18, 2003, convicting defendant, after a nonjury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The totality of the actions of defendant and his companion, with particular reference to their suspicious repetition of some of these actions, leads to the inescapable conclusion that defendant acted in concert with the other man in taking the victim’s property.
The court properly exercised its discretion in receiving limited expert testimony on techniques used by pickpocket teams (see People v Right, 180 AD2d 430 [1992], lv denied 79 NY2d 952 [1992]). To the extent that there was any improper statistical evidence, it was not prejudicial, particularly in a nonjury trial where the court is deemed capable of disregarding such evidence (see People v Moreno, 70 NY2d 403, 406 [1987]). Concur— Tom, J.P., Andrias, Williams, Gonzalez and Catterson, JJ.